Case 4:21-cr-00122-MWB Document 14 Filed 04/28/21 Page 1 of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA CRIMINAL NO. 4:21-CR-00122

 

 

)
)
) (BRANN, D.J.)
V. )
) (ARBUCKLE, M.J.)
MAURICE LAVELLE WHYTE, ) FILED
) WILLIAMSPORT
Defendant )
APR 28 2021
WAIVER OF RIGHTS AND CONSENT
TO PROCEED VIA VIDEO CONFERENCE DEPUTY CLERK

 

I, Maurice Lavelle Whyte, the above-named defendant, hereby voluntarily
waive any and all rights I may have pursuant to the Confrontation Clause of the Sixth
Amendment to the United States Constitution and Federal Rules of Criminal
Procedure 5, 11, and 43 and consent to proceed by video conference in the Initial

Appearance/Arraignment on Indictment.

Executed this? day of fowl 2021. |

‘Maurice Lavelle Whyte, Defendant!

perhlive

Counsel for Def nt

(MME

William I. Arbuckle
U.S. Magistrate Judge

Date: a 29/202 Wy, COURT

Page 1 of 1
